PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 27, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
The matter must be remanded to the Judge of Industrial Claims for further reconsideration with reference to the amount of attorney’s fees, in accord with our opinion in Lee Engineering & Construction Co. v. Fellows, 209 So.2d 454 (Fla.1968).
In other respects the petition for certio-rari is denied and the petition for attorney’s fees here is also denied.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ., concur.